From a decision of the Industrial Commission of Utah denying compensation, plaintiff brought certiorari. The only question presented is whether, under the undisputed facts, plaintiff's accidental injury arose out of or in the course of employment. We conclude it did, and the decision of the Industrial Commission must be reversed.
Samuel Morgan, plaintiff, is and was the principal of the Davis County High School at Kaysville. On Sunday, February 2, 1936, at about 10 o'clock p.m., he was struck by an automobile and severely injured while walking on the public highway from his home to the high school. His purpose in going to the school at that time was to make up and mail his monthly report which was due at the office of the secretary of the district on Monday, and to transfer to the safe in the principal's office certain account books and keys. The account books had been left in a class room *Page 131 
earlier in the day and the keys were being carried by him at the time of the injury. There had been a dance at the high school building Friday night. It was customary on such occasions, because of a previous burglary after a dance, for the principal to remove from the safe in his office all money, account books, keys, and other valuable property. The keys were on a chain and were keys to practically all the rooms in the building except the principal's office. This property the plaintiff took home with him on Friday night. Ordinarily the property would have been returned on the Saturday following, but Morgan had a cold and remained at home Saturday. The monthly report should have been made up Friday or Saturday, but on account of the dance and Morgan's illness it was not done. On the afternoon of Sunday plaintiff went to the schoolhouse taking with him the chain of keys, account books, and other property intending to replace them in the safe in his office and to make up his report. After entering the building he found he had left his personal keys at home, including the key to the principal's office. Without entering the principal's office he could not proceed with his work. He thereupon placed the books and papers in a class room and returned to his home for the purpose of obtaining the key to his office. He carried the chain of keys with him because one of them locked the outside door of the building. He intended to return at once and complete his work. When he reached home he found lunch ready so he ate it. He was thereafter detained further by visitors who called and remained a good part of the afternoon and evening. He did various jobs around the home, such as assisting the occupants of an automobile which became stalled in the snow in front of his home, and also put his own car in the garage after it had become stalled in the snow. It was a stormy day, much snow had fallen, and he concluded he would not use his automobile further. The home was not free from visitors until about 10 o'clock, when Morgan left home on foot intending to return to the high school and finish his work carrying with him the chain of *Page 132 
keys as well as his own key to the principal's office. He had proceeded only a short distance when the accident occurred.
Much is made by counsel for plaintiff of the fact that plaintiff was carrying the keys which belonged to the school at the time of his accidental injury. This fact alone cannot impose a liability on the employer, as it was merely incidental to the main purposes of the journey to the school building. We have so held under similar facts. Greer v. Industrial Commission,74 Utah 379, 279 P. 900; Fidelity  Casualty Co. v. IndustrialCommission, 79 Utah 189, 8 P.2d 617. The fact that he was carrying the keys serves merely in explanation of the purposes of the trip.
The applicable rule is stated in Kahn Bros. Co. v.Industrial Commission, 75 Utah 145, 283 P. 1054, as follows:
"It is a general rule that injuries sustained while an employee is traveling to and from his place of employment are not compensable. An exception to this rule, however, is where an employee, either on his employer's, or his own time, is upon some substantial mission for the employer growing          1 out of his employment. In such cases the employee is within the provision of the act. The mission for the employer must be the major factor in the journey or movement and not merely incidental thereto. London Guarantee  AccidentCommission, 190 Cal. 587, 213 P. 977."
The question for decision here is the same as that in the Kahn Bros. Case, namely: Was plaintiff in the course of the execution of an errand or special mission on behalf of the employer at the time of the accident? Plaintiff went to the school building Sunday afternoon for the purpose of returning the account books and keys to their place and of making up          2 his report. After reaching the building he could not proceed further with his task because the office key had been left home. If he had not left the key at home he would have completed his work before returning home for lunch. His return home was for the purpose of getting the key, not for the purpose of eating lunch or entertaining visitors. After reaching home, however, *Page 133 
his errand on behalf of the purpose for which he left the school building was interrupted. The continuity of the trip was broken by the eating of lunch, entertaining of visitors, and doing the other things mentioned. He resumed his errand, however, when he finally left home with all the keys in his possession intending to go to the schoolhouse and finish the work that night. Under the holding of this court in the case of Sullivan v.Industrial Commission, 79 Utah 317, 10 P.2d 924, plaintiff would not have been in the master's business in doing any of the personal things at his home but would again attach himself to the master's mission or errand when he left home to travel toward the school. This, of course, on the assumption that the errand home was a substantial one for and in the interest of the employer. The fact that there was a break in the continuity of the errand does not change its purpose if, after plaintiff stepped aside to do personal acts he again resumed the errand. There is an entire absence of anything in the evidence from which it could be inferred that plaintiff made the trip from the school to his home, or again from his home to the school, for any personal reason or purpose. He was wholly intent on doing his duty on behalf of his employer. It seemed to be conceded at the oral argument that if plaintiff had, on finding he had left his key at home, sent the janitor or his secretary to his home for the key such messenger would be in the master's business. We cannot see that it makes any difference that the principal sent himself on such an errand. Had the janitor been the messenger and had he been delayed or diverted by reason of some pressing business of his own, he would be in the master's business when he again resumed the errand of procuring and returning the key. The view that the errand was in the master's business is well supported by the recent cases of Kromley v. Board of Education, 180 A. 546, 13 N.J. Misc. 627, and Bergman v. Buffalo Dry Dock Co.,269 N.Y. 150, 199 N.E. 38. In the Bergman Case a night watchman required to punch signal boxes, using keys supplied by a telegraph company, found *Page 134 
his co-watchman had carried the keys home. He thereupon started to the co-watchman's home to obtain the keys when he was accidentally killed. The court held he was not outside the general duties of his employment in going for the keys and upheld an award of compensation to his dependents. Chief Judge Cardozo, speaking for the New York Court of Appeals, said:
"The decisive test must be whether it is the employment or something else that has sent the traveler forth upon the journey or brought exposure to its perils."
Marks' Dependents v. Gray, 251 N.Y. 90, 167 N.E. 181, 182;Schwimmer v. Kammerman  Kaminsky, 262 N.Y. 104,186 N.E. 409; Fleeger v. Nicholson Bros., 100 Ind. App. 103,192 N.E. 842.
We conclude therefore that plaintiff was on an errand in the business of the master when he left the school building for the purpose of procuring his key which he had previously left home, and on his return from home to the school building. The fact that the journey was interrupted does not change the purpose of the errand. It is not the same as if he had not attempted to return to the school at all on Sunday, but returned in the ordinary course of going to his work on Monday morning.
The decision of the Industrial Commission is set aside and the cause remanded for further proceedings not inconsistent with this opinion.
EPHRAIM HANSON, MOFFAT, and LARSON, JJ., concur.